Case 2:21-cv-01816 Document 1-4 Filed 02/26/21 Page 1 of 6 Page ID #:75




              EXHIBIT D
Case 2:21-cv-01816 Document 1-4 Filed 02/26/21 Page 2 of 6 Page ID #:76




                                One Amgen Center Drive
                                Thousand Oaks, CA
                                91320-1799

                                +1 805-447-1000




                             View key contacts for members of the
                             media.
Case 2:21-cv-01816 Document 1-4 Filed 02/26/21 Page 3 of 6 Page ID #:77




                                For investors and analysts.

                                +1 805-447-1060

                                investor.relations@amgen.com




                             To submit business development
                             opportunities.

                             www.amgenbd.com/contact




                                For information about Amgen Careers,
                                visit careers.amgen.com or follow us at
                                @AmgenCareers.

                                For careers-related inquiries, email
                                amgen@careers.pure.cloud.




                             For information about the Amgen
                             Foundation, visit
                             www.amgeninspires.com or follow us at
                             @AmgenFoundation.
Case 2:21-cv-01816 Document 1-4 Filed 02/26/21 Page 4 of 6 Page ID #:78




  For reimbursement options and information on help paying for
  Amgen medications in the U.S., healthcare professionals and
  patients can also visit the Reimbursement Support Services and
  Financial Assistance Programs page.




  +1 866-AMG-ASST                       +1 844-737-2842 (Repatha®)
  (+1 866-264-2778)
                                        +1 844-626-7526 (Corlanor®)




  +1 888-436-2735                       +1 800-272-9376




  +1 833-246-6844                       +1 888-427-7478




  +1 888-762-6436




                               For product questions, to report an
                               adverse event or safety-related issue, or
                               to report a quality issue with a product or
       device.
Case 2:21-cv-01816 Document 1-4 Filed 02/26/21 Page 5 of 6 Page ID #:79
       U.S. healthcare professionals can also
      visit amgenmedinfo.com. Local contact
      information by country can be found
      here.


      +1 800-772-6436 (800-77-AMGEN)

      +1 805-447-3505




                                       To report a legal, ethical or compliance
                                       concern regarding Amgen’s business
                                       activities.

                                       amgenbch.tnwreports.com

                                       +1 888-376-5574

                                       Direct-Dial Worldwide (country-specific
                                       dialing instructions and limitations can be
                                       found here: Outside the US)

                                       To learn more about the Business
                                       Conduct Hotline: Report a Concern




                                          View our procurement and accounts
                                          payable policies and practices.

                                          Accounts Payable

                                          For suppliers with questions regarding
                                          invoice payment status.

                                          +1 805-447-7744

                                          accountspayableinquiry@amgen.com
Case 2:21-cv-01816 Document 1-4 Filed 02/26/21 Page 6 of 6 Page ID #:80




    If you would like to provide feedback on this website, please contact the
                                  webmaster.




                           © 1996-2021 Amgen Inc. All Rights Reserved.
